Name: Commission Regulation (EC) NoÃ 1869/2005 of 16 November 2005 replacing the Annexes to Regulation (EC) NoÃ 805/2004 of the European Parliament and of the Council creating a European Enforcement Order for uncontested claims
 Type: Regulation
 Subject Matter: European construction;  civil law;  trade policy
 Date Published: nan

 17.11.2005 EN Official Journal of the European Union L 300/6 COMMISSION REGULATION (EC) No 1869/2005 of 16 November 2005 replacing the Annexes to Regulation (EC) No 805/2004 of the European Parliament and of the Council creating a European Enforcement Order for uncontested claims THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 805/2004 of the European Parliament and of the Council of 21 April 2004 creating a European Enforcement Order for uncontested claims (1), and in particular Article 31 thereof, After consulting the Committee established by Article 32 of Regulation (EC) No 805/2004, Whereas: (1) Annexes I to VI to Regulation (EC) No 805/2004 contain a series of standard forms to be used in the context of the European Enforcement Order procedure for uncontested claims. (2) Following the accession of new Member States on 1 May 2004, Annexes I to VI to Regulation (EC) No 805/2004 should be replaced so as to adapt the standard forms for use in the new Member States. (3) Regulation (EC) No 805/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annexes I to VI to Regulation (EC) No 805/2004 are replaced by the corresponding Annexes to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 2005. For the Commission Franco FRATTINI Vice-President (1) OJ L 143, 30.4.2004, p. 15. ANNEX I ANNEX II ANNEX III ANNEX IV ANNEX V ANNEX VI